Citation Nr: 0424415	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-10 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of 
pilonidal cystectomy with dysesthesia of the buttocks and 
hips, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In June 2003 hearing testimony and in other statements of 
record, the veteran alleged that pilonidal cystectomy 
residuals, to include the surgical excisions themselves, 
caused damage to underlying tissues.  This damage in turn led 
to lumbar degenerative disc disease and/or degenerative joint 
disease with radiculopathy.  This is a claim of entitlement 
to secondary service connection, and it has yet to be 
addressed by the RO.  While a prior April 1992 rating 
decision denied entitlement to service connection for a 
herniated disc secondary to residuals of a pilonidal cyst 
excision, the veteran's claim to reopen is not developed for 
appellate review.  Hence, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Both prior to and since August 30, 2002, residuals of a 
pilonidal cystectomy with dysesthesia of the buttocks and 
hips have not been unstable, or poorly nourished with 
repeated ulceration.  The residuals do not affect anal 
functioning.  

2.  Residuals of a pilonidal cystectomy with dysesthesia of 
the buttocks and hips do not include a scar that covers an 
area exceeding six square inches.  



CONCLUSIONS OF LAW

1.  For the appeal period prior to August 30, 2002, the 
schedular requirements for a rating in excess of 10 percent 
for residuals of a pilonidal cystectomy with dysesthesia of 
the buttocks and hips were not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002).  38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.20 (2003).

2.  Since August 30, 2002, the schedular requirements for a 
rating in excess of 10 percent for residuals of a cystectomy 
with dysesthesia of the buttocks and hips have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7803, 
7804, 7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The RO has fulfilled these requirements in this case.  
Specifically, in an October 2001 development letter the 
veteran was notified of the need for him to submit evidence 
necessary to substantiate his claim, and to provide 
information regarding any additional evidence relevant to his 
claim for an increased rating.  He was informed that VA would 
assist him in obtaining any such indicated evidence.  The RO 
in its February 2002 rating action, in a March 2003 statement 
of the case and in an October 2003 supplemental statement of 
the case expressly informed the veteran of all the 
development completed and evidence obtained in furtherance of 
his claim.  The veteran was notified of the regulatory 
criteria for evaluating his disorder.  Obtained and 
associated with the claims folder prior to an October 2003 
supplemental statement of the case were VA treatment records 
as well as VA examination reports pertaining to his service-
connected cystectomy residuals.  There is no indication that 
contemporaneous, pertinent records about which VA was made 
aware were not obtained.  Additionally, despite requests from 
the RO, the veteran did not indicate the existence of other 
pertinent evidence that was not obtained and associated with 
the claims folder.  

The Board notes that the veteran was afforded notice of the 
assistance to be provided him in furtherance of his claim in 
a timely fashion, prior to the February 2002 rating decision.  
This afforded him ample opportunity to remedy any deficiency 
in his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless. Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Increased Rating Claim

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The regulatory criteria for skin disorders were changed 
effective August 30, 2002.  38 C.F.R. §  4.118.  Under such 
circumstances, the regulation as it existed prior to the 
change is applicable to the veteran's claim for the period 
prior to August 30, 2002, and the revised regulation is 
applicable from August 30, 2002 forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Lay statements and hearing testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under both the old and new rating criteria for rating skin 
disorders, the veteran's scar residuals of pilonidal cyst 
excision are appropriately rated under 7804, with a 10 
percent rating assigned, based on a tender and painful scar, 
as reflected by the weight of medical evidence presented, as 
discussed below.  38 C.F.R. §  4.118, Diagnostic Code 7804.  
A higher disability rating is not assignable under that 
rating code.  Id.  The rating criteria under other diagnostic 
codes for scars remain inapplicable.  38 C.F.R. § 4.118.  The 
residual scar is not shown on examination to be poorly 
nourished with repeated ulceration so as to warrant a 
compensable rating under the old criteria for Diagnostic Code 
7803.  Further it has not been shown to cause a frequent loss 
of skin covering over the scar, so as to warrant a 
compensable rating under the new criteria for Diagnostic Code 
7803.  The scar does not impair anal function, and hence does 
not warrant a rating under Diagnostic Code 7805 under either 
the older or new criteria (the criteria are unchanged for 
that diagnostic code).  

Under the new criteria for scars that are deep or cause 
limited motion, a higher rating might be assigned for scar 
covering a large area under Diagnostic Code 7801.  The 
veteran's scar, however, does not cover an area exceeding six 
square inches.  Hence, it does not warrant even a compensable 
rating under that diagnostic code.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

A December 1983 rating action found that clinical examination 
established an association between residuals of pilonidal 
cystectomy and the dysesthesia.  It then incorporated that 
symptom with the pilonidal cystectomy residuals.  

While the veteran contends and has testified that he believes 
that service-connected pilonidal cystectomy residuals have 
resulted in a low back disability, to include neurological 
involvement, that contention does not pertain to an increased 
rating issue.  Rather, that is a claim of entitlement to 
secondary service connection, since the veteran seeks to have 
a non-service connected low back disorder inclusive of 
degenerative joint disease or degenerative disc disease with 
neurological involvement service connected.  See 38 C.F.R. 
§ 3.310 (2003).  As noted above, that claim is referred to 
the RO for appropriate action.  

Apart from the issue of a low back disorder with degenerative 
disc disease or degenerative joint disease, the veteran 
contends that his pilonidal cystectomy residuals result in 
greater neurological disability than is reflected in the 
current rating, with these neurological problems consisting 
of significant low back pain and lower extremity nerve 
dysfunction.  The veteran testified in June 2003 that 
multiple VA treating medical professionals have attributed 
pain and neurological dysfunction to his pilonidal cystectomy 
residuals.  Notably, however, the clinical evidence of record 
does not show any such opinion.  Indeed, VA medical records 
show no evidence of disability associated with pilonidal 
cystectomy residuals other than a tender or painful scar and 
some associated localized dysesthesia.  Recent VA examiners, 
including a May 2003 examiner have noted that the veteran has 
a herniated disc at L5-S1, and electromyographic tests 
indicate the presence of radiculopathy associated with this 
herniation.  Still, VA examiners have not associated any low 
back pain or radiculopathy with the veteran's pilonidal 
cystectomy residuals.  Similarly, VA examiners and treating 
medical professionals, while noting both the veteran's 
pilonidal cyst and his low back pain and radiculopathy, have 
made no statements drawing causal associations between the 
cystectomy residuals and back pain and radiculopathy such as 
to suggest that they are part of the appellant's current skin 
disorder.  

The veteran underwent magnetic resonance imaging and 
electromyographic testing in May 2002.  He also underwent a 
private medical examination by Syed Jafri, M.D., in May 2002.  
These private records document the veteran's residuals of 
pilonidal cystectomy as well as a herniated disc at L5-S1 
with associated radiculopathy.   The May 2002 report from Dr. 
Jafri, however, noted no evidence of any stool incontinence, 
and found that the pilonidal scar was healed.  These records 
provide no evidence of any greater disability due to 
pilonidal cystectomy residuals than is already reflected in 
the VA medical examination records showing a tender and 
painful scar.  

A December 2001 VA dermatology examination noted an 
indurated, tender six-by-three centimeter scar in the upper 
gluteal crest.  The examiner diagnosed a symptomatic scar 
secondary to excision of pilonidal cyst, upper glutal cleft.  
The examiner noted that the scar was both tender and numb, 
and recorded the veteran's claim that the scar was easily 
irritated and occasionally drained.  

At a December 2001 VA outpatient clinic the veteran reported 
that he could not sit on a hard surface for more than 15 to 
20 minutes due to numbness which developed in his buttocks 
and spread down the posterior aspect of both legs.  The 
veteran was also noted to have lumbosacral radiculopathy and 
to use a TENS unit to help minimize radicular pain.  While 
the veteran's situational buttock dysesthesia was attributed 
to pilonidal cystectomy residuals in a December 1993 rating 
action, as noted above, that is not the case for other 
symptoms associated with lumbosacral radiculopathy, as 
discussed above.  

Reviewing the record as a whole, and finding essentially no 
medical evidence to support the veteran's contentions of a 
broader symptom set beyond a tender and painful scar with 
some localized dysesthesia, the Board concludes that 
residuals of pilonidal cystectomy are not more than 10 
percent disabling.   38 C.F.R. § 4.118, Diagnostic Code 7804.  
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating for residuals of a 
cystectomy with dysesthesia of the buttocks and hips is 
denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



